DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed September 30, 2021.  Claims 1-5, 9-15 and 18-25 remain pending in the application.  
Claims 1-5, 9-15, 18 and 20 are currently amended.  
Claims 6-8 and 16-17 are canceled.
Claims 21-25 are new.

Response to Arguments
	Double Patenting rejection


Applicant's arguments filed September 30, 2021 with regards to claims 1-20 rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of U.S. Patent No. 10,361,733 B2 have been fully considered but they are not persuasive. The amended claims do not overcome the double patenting rejection.

	Rejections under 35 USC 103
Applicant’s arguments, see REMARKS, filed September 30, 2021, with respect to 1-3, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Widdowson et al.  (US 2014/0125416 A1) in view of Adar (US 7,385,447 B1) have been considered and are presuasive. The rejection under 35 USC 103 has been withdrawn.

Claim Objections






Claim 3 is objected to because of the following informalities:  Line 3 recites, “associated with the the first output”. The duplicate “the” should be deleted.  Appropriate correction is required.


Double Patenting




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-15 and 18-25 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of U.S. Patent No. 10,361,733 B2. 
Regarding claims 1, 10 and 18:
Present invention
U.S. Patent 10,361,733 B2
1. A method, comprising: based on a first output of a first amplifier device, generating, by a system comprising a processor, a first pre-distortion signal to apply to the first amplifier device; and 
selecting a second amplifier device to which to apply the first pre-distortion signal, 
wherein the selection was based on a first characteristic of the first output and a second characteristic of a second output of the second amplifier device, and wherein the second 
 coefficient of a first power amplifier; identifying a second digital pre-distortion coefficient of a second power amplifier, wherein the first digital pre-distortion coefficient and the second digital pre-distortion coefficient are associated with a first power amplification nonlinearity associated with 


Claim 1 of the U.S. Patent No. 10,361,733 does not disclose “selecting a second amplifier device to which to apply the first pre-distortion signal, wherein the selection was based on a first characteristic of the first output and a second characteristic of a second output of the second amplifier device” explicitly.  However, it is obvious that the “determining” step and “applying” step teach the selection of the second amplifier.  In the “determining” step, claim 1 teaches “that a first power amplifier and a second power amplifier have a first predistortion coefficient and a second predistortion coefficient respectively that are similar according to a similarity criterion” that implies the “selection”. 
Claims 10 and 18 correspond to claims 10 and 17 of 10,361,733 and are rejected using the same reasoning shown above.
Regarding claims 2-5, 9, 11-15, 19 and 20: 
Claims 2-5 and 9 are anticipated by claims 2-9 of 10,361,733.
Claims 11-15 are anticipated by claims 11-16 of 10,361,733.


Claims 1-5, 9-15 and 18-25 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of U.S. Patent No. 10,693,508 B2. 
Regarding claims 1, 10 and 18:
Present invention 
U.S. Patent 10,693,508 B2
1. A method, comprising: based on a first output of a first amplifier device, generating, by a system comprising a processor, a first pre-distortion signal to apply to the first amplifier device; and 
selecting a second amplifier device to which to apply the first pre-distortion signal, 
wherein the selection was based on a first characteristic of the first output and a second characteristic of a second output of the second amplifier device, and wherein the second amplifier device is different from the first amplifier device
1. A first amplifier device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: sending a first output to a measurement component for a first determination, based on the first output, of a first amplification nonlinearity associated with the first amplifier device; receiving a first pre-distortion signal from a pre-distorter component, wherein the pre-distorter component determined the first pre-distortion signal based on the first amplification nonlinearity; and applying the first pre-distortion signal to the first amplifier device, wherein the first pre-distortion signal is further applied to a second amplifier device for a second determination of a second 



Claim 1 of the U.S. Patent No. 10,693,508 B2does not disclose selecting a second amplifier device to which to apply the first pre-distortion signal, wherein the selection was based on a first characteristic of the first output and a second characteristic of a second output of the second amplifier device” explicitly.  However, it is obvious that the “applying” step teaches the selection of the second amplifier.  In the “applying” step, claim 1 teaches “applying the first pre-distortion signal to the first amplifier device, wherein the first pre-distortion signal is further applied to a second amplifier device for a second determination of a second amplification nonlinearity associated with the second amplifier device” that implies the “selection”.
Claims 10 and 18 correspond to claims 10 and 19 of 10,693,508 B2and are rejected using the same reasoning shown above.

Regarding claims 2-5, 9, 11-15, 19 and 20: 
Claims 2-5 and 9 are anticipated by claims 2-9 of 10,693,508 B2.
Claims 11-15 are anticipated by claims 11-17 of 10,693,508 B2.
Claims 19-20 are anticipated by claims 19-20 of 10,693,508 B2. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631  
     
/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631